                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



ROBERT ALLAN RATHGEBER,                             CV 19-135-M-DLC

                     Plaintiff,
                                                           ORDER
        vs.
                                                                  Fl                D
DYLAN COLE SIMONS,
                                                                    JAN 2 7 2020
                     Defendant.                                  Clerk, U.S. District Court
                                                                   District Of Montana
                                                                         Uiaooula


      Pursuant to the Parties' Stipulation of Dismissal With Prejudice (Doc. 11 ),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys' fees. All deadlines are VACATED

and any pending motions are DENIED as moot. The jury trial set for July 13,

2020, is VACATED.
                          ~
      DATED this    21:    day of January,




                                      Dana L. Christensen, Chief Judge
                                      United States District Court
